                Case 1:17-cr-00630-ER Document 330 Filed 10/14/20 Page 1 of 1




                                                                          October 9, 2020
      By ECF and E-Mail
      Honorable Edgardo Ramos
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

             Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
                     Mark Scott Forfeiture Briefing Schedule


      Dear Judge Ramos:

              We write on behalf of our client, Mr. Scott, to respectfully request a three-week extension
      to the remaining forfeiture briefing schedule. We are engaged in negotiations with the
      Government with respect to its proposed post-conviction restraining order in an effort to reduce
      or narrow disputed issues that may be presented to the Court. Mr. Scott will also use this time to
      evaluate the Government’s tracing analysis with respect to assets alleged to be linked to the
      charged OneCoin wire fraud scheme that serves as the predicate for the money laundering
      offense.

              Under the proposed reschedule, Mr. Scott’s response to the Government’s submission
      will be due by November 2, 2020, and the Government’s reply will be due by November 16,
      2020. The Government consents to this request.


                                                                  Respectfully Submitted,

The modified forfeiture briefing schedule is APPROVED.            /s Arlo Devlin-Brown
                                                                  Arlo Devlin-Brown
SO ORDERED.
                                                                  David M. Garvin
                                                                  200 South Biscayne Boulevard
                                                                  Suite 3150
                                10/13/2020                        Miami, FL 33131
                                                                  (305) 371-8101
